Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 1 of 6 PageID #: 68




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

YUSUF HOTEP-EL,                                          )
                                                         )
                              Plaintiff,                 )
                                                         )
                         v.                              )         No. 2:20-cv-00390-JPH-DLP
                                                         )
ROBERT CARTER,                                           )
BRIAN SMITH,                                             )
T. PHEGLEY,                                              )
HARTZELL,                                                )
                                                         )
                              Defendants.                )

                      ORDER DISMISSING COMPLAINT
            AND PROVIDING PLAINTIFF AN OPPORTUNITY TO AMEND

       The plaintiff, Yusuf Hotep-el, is currently an inmate at Putnamville Correctional Facility.

Because Mr. Hotep-el is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Hotep-el




                                                     1
Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 2 of 6 PageID #: 69




are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                        II. The Complaint

       Mr. Hotep-el names the following defendants in his complaint: (1) Robert Carter, Jr.,

Commissioner of the Indiana Department of Correction; (2) Brian Smith, Warden; (3) T. Phegley,

Deputy Warden; and (4) Hartzell, Deputy Warden. Dkt. 1. Mr. Hotep-el alleges that on July 17,

2018, he signed a contract with the "State of Indiana/Indiana Department of Correction/United

States Department of Labor" to participate in a horticulture or landscaping program that consisted

of 2000 work hours and upon completion, a time reduction of 183 days. Id. at 3. He alleges Ms.

Capps, whom he did not name in this complaint, shredded the contract, stripped him of his work

hours, and informed him of the "corporation's" breach of contract. Id.

       Mr. Hotep-el alleges that the named defendants are "bound by the contract in which was

entered into" and for any changes to be made to it, all parties must be informed. Id. He claims that

he was led to believe the program was in full effect through his "labor for the lowest slavery fees."

Id. He claims he has been kidnapped and confined and is being held in involuntary servitude and

demands full wages of $20.00 per hour in the program. Id. He states that he has filed grievances,

but the facility has not responded to his grievances in a timely manner. Id. at 3-4. Mr. Hotep-el

seeks compensatory and punitive damages. Id. at 5.

                                    III. Discussion of Claims

       Mr. Hotep-el identifies as a Moorish American National. Similar to this complaint, he has

previously raised claims that appear to relate to his imprisonment after being convicted of a crime

in state court. See, e.g., No. 1:20-cv-01567-RLY-TAB (action raising claims of kidnapping and

other claims related to his imprisonment dismissed on June 5, 2020). The Court has previously



                                                 2
Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 3 of 6 PageID #: 70




informed Mr. Hotep-el that should he wish to challenge his conviction, he may do so by filing a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. To the extent that Mr. Hotep-el is

asserting that he is a sovereign citizen not subject to the prison's authority, the Seventh Circuit has

"repeatedly rejected" theories of individual sovereignty and has instructed that such theories should

be rejected summarily, however they are presented. United States v. Benabe, 654 F.3d 753, 767

(7th Cir. 2011) (citing cases, including United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir.

1990) (describing defendant's proposed "sovereign citizen" defense as having "no conceivable

validity in American law")). "Regardless of an individual's claimed status of descent, be it as a

'sovereign citizen,' a 'secured-party creditor,' or a 'flesh-and-blood human being,' that person is not

beyond the jurisdiction of the courts." Id.

       To the extent that Mr. Hotep-el alleges that he was wrongfully terminated from his job or

program at the prison, this is not a violation of any federal right. In order to invoke the protections

of the due process clause, a litigant must first establish the existence of a liberty or property

interest. Unfortunately, for the plaintiff the termination of his employment fails to state a

cognizable due process claim. The Seventh Circuit has clearly indicated that a prisoner has no

property or liberty interest in prison employment. Wallace v. Robinson, 940 F.2d 243, 248 (7th

Cir. 1991) (en banc) (prisoner has no constitutional right to particular job assignment); Sinn v. PEN

Prod., No. 1:05-CV-1351-LJM-WTL, 2006 WL 8459866, at *3 (S.D. Ind. June 6, 2006) (citing

Garza v. Miller, 688 F.2d 480, 485 (7th Cir. 1982) "[T]here is no constitutional mandate to provide

educational, rehabilitative, or vocational programs, in the absence of conditions that give rise to a

violation of the Eighth Amendment." Id. at 486. This is true even when the employment

opportunity could lead to earning good time credits. Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th

Cir. 1996) ("participation in a rehabilitative program is a privilege that the Due Process Clause



                                                  3
Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 4 of 6 PageID #: 71




does not guarantee"); Goodwin v. Lockett, No. 2:10-CV-251-LJM-DML, 2011 WL 13210260, at

*2 (S.D. Ind. Jan. 14, 2011) ("that a particular prisoner is ineligible to participate in certain

programs does not implicate a protected liberty interest, even though participation in those

programs would have provided him with an opportunity to earn good time credits at a higher rate.")

(citing Higgason v. Farley, 83 F.3d 807, 809-10 (7th Cir. 1996)).

       A protectable interest may be created either by the Constitution itself or statutes or

regulations containing binding directives that limit the enforcer's discretion. Kentucky Dept. of

Corrections v. Thompson, 490 U.S. 454, 463 (1989); Hewitt v. Helms, 459 U.S. 460 (1983).

However, a prison regulation standing alone does not create a protectable interest. Mathews v.

Fairman, 779 F.2d 409, 414 (7th Cir. 1985). The complaint does not identify any provision of the

Indiana Code or its implementing regulations that bestow a liberty interest in a prisoner retaining

a specific prison job. The Seventh Circuit previously held that "the Indiana Code lacks the requisite

mandatory language or sufficient substantive predicates that limit official discretion to invoke

constitutional due process protection in obtaining or retaining a specific job." Holsey v. Zonyk, No.

90-3072, 1991 WL 229970, at * 2 (7th Cir. Nov. 8, 1991).

       Mr. Hotep-el's allegations that the defendants failed to respond to his grievances regarding

his claims do not establish a violation of a federal right. "Prison grievance procedures are not

mandated by the First Amendment and do not by their very existence create interests protected by

the Due Process Clause, and so the alleged mishandling of [plaintiff’s] grievances by persons who

otherwise did not cause or participate in the underlying conduct states no claim." Owens v. Hinsley,

635 F.3d 950, 953 (7th Cir. 2011). Moreover, because Mr. Hotep-el has not alleged any viable

federal constitutional claims, nothing in the way in which the grievances were mishandled can be

bridged to an independent federal claim.



                                                 4
Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 5 of 6 PageID #: 72




       Assuming that Mr. Hotep-el had and was a party to a contract and intends to pursue a

breach of contract claim, contract law is a creature of state law. Mr. Hotep-el has not shown that

diversity jurisdiction exists under 28 U.S.C. § 1332. Further, he has not alleged a federal claim,

thus, the Court will relinquish supplemental jurisdiction over a state law breach of contract claim.

See 28 U.S.C. § 1367; O'Grady v. Village of Libertyville, 304 F.3d 719, 725 (7th Cir. 2002)

(affirming the district court's discretionary decision not to exercise supplemental jurisdiction over

state law claim after it had disposed of federal issues).

       Because the Court has been unable to identify a viable federal claim for relief against any

particular defendant, the complaint is dismissed for failure to state a claim upon which relief

may be granted.

                                   IV. Opportunity to Amend

      The dismissal of the complaint will not in this instance lead to the dismissal of the action at

present. The plaintiff shall have through February 8, 2021, to file an amended complaint that

resolves the deficiencies discussed above. The amended complaint replaces the original complaint.

Accordingly, it must state all facts against all defendants and include a demand for the relief

sought. The amended complaint must have the words "Amended Complaint" on the front page and

include the case number associated with this action, No. 2:20-cv-00390-JPH-DLP. Failure to

amend his complaint will result in the dismissal of this action without further notice.

SO ORDERED.

Date: 1/19/2021




                                                  5
Case 2:20-cv-00390-JPH-DLP Document 14 Filed 01/19/21 Page 6 of 6 PageID #: 73




Distribution:

YUSUF HOTEP-EL
531082
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135




                                      6
